DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1,7,9,11,18,25,32,39-41 and 45-46 are pending.

Election/Restrictions – Species (2)
Applicant's election with traverse of peptide species SEQ ID NO: 8, and disorder pulmonary fibrosis, in the reply filed on 7/11/22 is acknowledged.  The traversal is on the ground(s) that all the various peptides described and/or claimed share a common technical feature in that they all contain deletion, substitution, addition, and/or modifications stemming within genus peptide SEQ ID NO: 1.  This is not found persuasive because while they all may have ‘evolved’ out of peptide SEQ ID NO: 1 they are not all ‘left’ with a ‘substantial’ core structure that overlaps each species respectively (see the Supplemental Tables applicant provided in response page 7-8) and therefore are independent or distinct.  For instance, see Table 8, page 8, where only the middle tripeptide “KEN” is left ‘shared’.  The examiner is open to expanding the search if applicant can file a variable structure that clearly identifies all options at each position of wild-type CD-36 18mer fragment SEQ ID NO: 1:
	
    PNG
    media_image1.png
    95
    439
    media_image1.png
    Greyscale
	
The requirement is still deemed proper and is therefore made FINAL.
Claims 1,7,9,11,18,39-41 and 45-46 read on the elected species, while claims 25 and 32 do not presently.
As the elected peptide SEQ ID NO: 8 was found free of the art, the species, election has moved on to the ‘next’ species, where that art applies to instant claims 1, 39-41 and the remainder are withdrawn as to the prior art rejection only, as not drawn to this ‘next’ species.

Allowable Subject Matter
	Elected peptide SEQ ID NO: 8 was not found to be reasonably taught or suggested by the prior art of record.  Applicant’s own other variants being the closest ‘modified’ CD36 variants thereto.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 39-41, as drawn to the ‘next’ species, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil (U.S. Patent No. 6,090,367).
The Claimed Invention:  ANY modification (e.g. addition of amino acids) to the wild-type CD-36 18mer fragment SEQ ID NO: 1:
	
    PNG
    media_image1.png
    95
    439
    media_image1.png
    Greyscale
	
; for treating the elected pulmonary fibrosis caused by e.g. bleomycin administration.
	Khalil teach preparation of the following 19mer synthetic CD36 peptide YRVRFLAKENVTQDAEDNC (93-118), which bears the addition of Cys on the end, and for use in treatment of e.g. pulmonary fibrosis and other alveolar and pulmonary conditions caused by bleomycin administration (abstract, bottom col. 9 to top of col. 10, bottom of col. 11 to top of col. 12; entire document passages tied to CD36 and bleomycin lung injury and association of CD36 in the pathway therewith).

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1,7,9,11,18,39-41 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, claim 1 is drawn to ANY modification (e.g. deletion, substitution, addition, and/or other modifications) of wild-type peptide SEQ ID NO: 1:
	
    PNG
    media_image1.png
    95
    439
    media_image1.png
    Greyscale
	
However, only those fully defined and modified peptides in e.g. SEQ ID NOS: 2-54 have set forth what positions may be modified and with what amino acids to retain the intended function thereof (absent evidence to the contrary).
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus, as to ANY modification of peptide SEQ ID NO: 1 as instantly claimed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
With the exception of specific peptides identified by SEQ ID NO:, the skilled artisan cannot envision the detailed chemical structure  of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 

Claim Rejections - 35 U.S.C. § 112a(ii) – Scope of Enablement (Prevention)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 39-41 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The first paragraph of 35 U.S.C. 112 states, “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same...”.   The courts have interpreted this to mean that the specification must enable one skilled in the art to make and use the invention without undue experimentation.  The courts have further interpreted undue experimentation as requiring “ingenuity beyond that to be expected of one of ordinary skill in the art” (Fields v. Conover, 170 USPQ 276 (CCPA 1971)) or requiring an extended period of experimentation in the absence of sufficient direction or guidance (In re Colianni, 195 USPQ 150 (CCPA 1977)).  Additionally, the courts have determined that “... where a statement is, on its face, contrary to generally accepted scientific principles”, a rejection for failure to teach how to make and/or use is proper (In re Marzocchi, 169 USPQ 367 (CCPA 1971).   Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Colianni, 195 USPQ 150, 153 (CCPA 1977), have been clarified by the Board of Patent Appeals and Interferences in Ex parte Forman, 230 USPQ 546 (BPAI 1986), and are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  Among the factors are the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present, the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  
	Applicants have reasonably demonstrated/disclosed and enabled that certain claimed variants of CD36 peptide SEQ ID NO: 1 may operate to treat e.g. elected disorder pulmonary fibrosis.  However, the claims also encompass using products to prevent such; which is clearly beyond the scope of the instantly disclosed/claimed invention.  Thus, the instant disclosure fails to meet the enablement requirement for the latter, for the following reasons:
	The term "prevent" is interpreted (absent evidence to the contrary) as an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does the term "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies (other than certain vaccination regimes) - including preventing the elected pulmonary fibrosis, as presently claimed (which clearly is not recognized in the medical art as being a totally preventable condition). 
	Accordingly, it would take undue experimentation without a reasonable expectation of success for one of skill in the art to make and/or use the claimed composition, which would function to prevent that claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654